Title: From George Washington to the Commissioners for the Exchange of Prisoners, 10 April 1779
From: Washington, George
To: Commissioners for the Exchange of Prisoners



[Middlebrook, 10 April 1779]

The aforegoing Writing contains the proceedings of Congress on the 5th Ulto on the subject of your meeting at Amboy on Monday next. You will make these the rule of your conduct; And if you cannot establish a general Cartel with the British Commissioners, comprehending the Convention Troops, agreable to the Resolution—and to which end the power you have received from me to day is only adapted.
You will then take up the business on a more limited Scale according to the alternative mentioned by Congress—and make a more partial agreement for any particular or definite number of prisoners—fixing and concluding upon the terms & conditions of such exchange; and ascertaining and allowing an Equivalent of inferior for superior Officers—and an equivalent of privates for Officers—according to such proportion as has been customary or shall appear just; Not exceeding however in any equivalent that may be given in private Men the number of One thousand—on the exchange of three hundred & thirty One of our Officers or a greater number.
Go: Washington
